Citation Nr: 0430782	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability, and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to an effective date prior to August 9, 2000, 
for the award of service connection for tinnitus. 

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus, to include entitlement to a 
separate evaluation for each ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.   

The Board observes that the veteran was granted service 
connection for anxiety disorder, evaluated as 30 percent 
disabling, effective October 30, 2002, in an August 2003 
rating decision.  In January 2004, the veteran submitted a 
claim of entitlement to an increased rating for such service-
connected psychiatric disability.  The RO sent the veteran a 
letter in February 2004 regarding this claim.  This matter is 
referred to the RO for continued action. 

The Board notes that an October 2001 rating decision found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  Thereafter, the veteran submitted a notice of 
disagreement in February 2002.  In the July 2002 statement of 
the case, the RO reopened the veteran's claim and denied 
service connection for hearing loss on the merits.  However, 
the Board is required to consider the issue of finality prior 
to any consideration on the merits, see 38 U.S.C.A. §§ 
7104(b), 5108 (West 2002); see also Barnett v. Brown, 8 Vet. 
App. 1 (1995), and as such, the issue has been 
recharacterized as shown on the first page of the decision.  
Insofar as the Board reopens the claim herein, a 
determination favorable to the veteran, he is not prejudiced 
by the Board's recharacterization of the issue or its actions 
herein.  See Barnett, supra, at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).

Following transfer of the record to the Board, the veteran 
submitted additional evidence consisting of a July 2004 
medical statement from Dr. Dougherty.  In connection with the 
submission of such evidence, the veteran's representative 
indicated that the veteran waived consideration of the newly 
submitted evidence by the RO.  Therefore, the Board can 
properly consider such evidence.  

The issues of entitlement to service connection for chronic 
headaches and Meniere's disease are REMANDED to RO via the 
Appeals Management Center in Washington, D.C.  The RO will 
notify the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  In a final decision dated in August 1981, the RO denied 
service connection for hearing loss and tinnitus.

3.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability.

4.  The competent medical evidence of record fails to 
demonstrate a current bilateral hearing loss disability, as 
defined by VA regulations. 

5.  Following a final disallowance in August 1981, an 
application to reopen the veteran's claim of entitlement to 
service connection for tinnitus was first received on August 
9, 2000. 

6.  The veteran is already in receipt of a 10 percent rating, 
the schedular maximum, for service-connected bilateral 
tinnitus. 

7.  Tinnitus has not resulted in frequent hospitalizations or 
interference with employment and has not manifested in an 
unusual manner not contemplated in the rating criteria.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).

3.  The requirements for an effective date prior to August 9, 
2000, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

4.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003). 

5.  Referral for consideration of an extra-schedular rating 
for service-connected tinnitus is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss disability is completely favorable and, in that regard, 
no further action is required to comply with the VCAA and 
implementing regulations.  

The Board notes that service connection for hearing loss and 
tinnitus was denied in December 1980 and August 1981 rating 
decisions.  The veteran filed his application to reopen his 
claim of entitlement to service connection for hearing loss 
in August 2000, prior to the enactment of the VCAA.  The 
Board observes that the RO construed such claim as an 
application to reopen the veteran's claim of entitlement to 
service connection for tinnitus as well.  The RO's initial 
unfavorable decision was made in October 2001, after the 
veteran had been provided notice of the VCAA provisions in 
June 2001, in accordance with Quartuccio and Pelegrini II, 
supra.  

In June 2001, the RO sent the veteran a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The veteran was advised 
that VA would help him obtain medical records, employment 
records, or records from other Federal agencies.  However, 
the letter indicated that the veteran must provide enough 
identifying information about the records and that it was 
still the veteran's responsibility to ensure such records are 
received by VA.  The veteran was informed that in order to 
substantiate his claim for service connection, evidence of a 
current disability and a nexus between such and service was 
necessary.  The letter requested that the veteran provide the 
name, location, time period, and condition for which any 
physician or facility treated him.  Also, the veteran was 
advised that he could help with his claim by informing the RO 
about any additional information or evidence that he wanted 
VA to obtain and by submitting any additional evidence.  

The October 2001 rating decision advised the veteran that new 
and material evidence had not been received to reopen his 
claims of entitlement to service connection for hearing loss 
and tinnitus.  Thereafter, a July 2002 Decision Review 
Officer (DRO) decision granted service connection for 
tinnitus, evaluated as 10 percent disabling, effective August 
9, 2000.  Pertinent to the veteran's hearing loss claim, the 
statement of the case issued in July 2002 included a 
recitation of the procedural history of the veteran's claim, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulation, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  The July 2002 statement of 
the case also reopened the veteran's claim of entitlement to 
service connection for hearing loss and denied such claim on 
the merits as the veteran did not have a current hearing loss 
disability, as defined by VA regulations.  

Following the July 2002 DRO decision granting service 
connection for tinnitus, the veteran submitted a notice of 
disagreement as to the assigned disability rating and 
effective date.  In an opinion, VA's General Counsel 
considered the question of whether VA must notify a claimant 
via a VCAA letter of the information and evidence necessary 
to substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claims for an initial rating in 
excess of 10 percent for service-connected tinnitus and for 
an effective date prior to August 9, 2000, for the award of 
service connection for tinnitus discussed herein because 
documents issued to the veteran provided notice sufficient to 
enable him to prepare and present argument directly pertinent 
to his appeal.  

Furthermore, pertinent to the veteran's rating and effective 
date claims, the statement of the case issued in January 2003 
informed the veteran of the evidence considered, adjudicative 
actions taken, and pertinent regulations, to include those 
governing the evaluation of tinnitus and effective dates.  
The veteran was specifically informed that his tinnitus 
symptoms did not demonstrate an extraordinary picture as to 
warrant a finding of entitlement to an extra-schedular 
evaluation.  Also, the veteran was advised as to the reasons 
and bases August 9, 2000, was the correct effective date for 
the award of service connection for tinnitus.  The 
supplemental statements of the case issued in January 2003 
and January 2004 further advised the veteran as to the 
reasons and bases his claim of service connection for hearing 
loss remained denied.  In a separate January 2004 
supplemental statement of the case, the veteran was advised 
of the June 13, 2003, regulatory amendments affecting the 
rating of tinnitus.  The supplemental statement of the case 
made clear that 10 percent was the maximum schedular 
evaluation for tinnitus and a single 10 percent disability 
rating for tinnitus is assigned regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Such document again advised the veteran that his 
tinnitus symptomatology did not meet the criteria to warrant 
referral for extra-schedular consideration.  

Pertinent only to the veteran's claim for an initial rating 
in excess of 10 percent for service-connected tinnitus, in a 
precedential opinion, VA's General Counsel ruled that under 
38 U.S.C. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all VA officials and 
employees.  VAOPGCPREC 2-04 (March 9, 2004); see also 
VAOPGCPREC 5-04 (June 23, 2004).  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of each of the claims decided herein.  Specifically, 
the veteran offered testimony at a personal hearing in June 
2004 before the undersigned Veterans Law Judge.  Therefore, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The relevant medical 
evidence contained in the claims file includes the veteran's 
service medical records as well as private treatment records 
and statements from Dr. Dougherty and Dr. Raad.  The veteran 
has not identified any outstanding records that he wants VA 
to obtain or that he feels are relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded a VA examination in June 2002.  The Board notes that 
such was conducted by a physician who considered factors 
relevant to the veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability and the 
examination report contains findings pertinent to the 
evaluation of such disability.  The veteran has not submitted 
medical evidence that suggests such examination is inadequate 
for the purpose of deciding his service connection claim.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to evaluate the claim and 
further examination is not necessary.  

Under the circumstances surrounding the veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss disability, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.)

Regarding the veteran's rating and effective date claims, 
examination evidence would not be pertinent to the remaining 
issues decided herein.  The veteran's arguments are based on 
the evidence already of record and thus, particularly in 
light of the specific facts and governing laws, remand for 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided.)  
And, since the RO has provided the veteran with all required 
notice relevant to the legal basis for the denial of his 
claims, the Board finds that there is no prejudice in 
proceeding with the claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 
9 Vet. App. 553, 567 (1996).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review. 

II.  Reopening the Claim of Entitlement to Service Connection 
for a Bilateral Hearing Loss Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Alternatively, 
service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

The veteran contends that he was treated for a bilateral 
hearing loss disability while serving in the military.  
Following service discharge, the veteran claims that his 
hearing acuity has continued to decrease and that he 
currently has bilateral hearing loss.  As such, he claims 
that service connection is warranted for such disability.

In December 1980, the RO denied service connection for 
hearing loss.  The RO noted that during service, in October 
1968, the veteran complained of a hearing problem and 
audiometric testing revealed a hearing loss in both ears.  In 
November 1968, it was observed that the veteran was removed 
from a noise area where he had been working and a temporary 
profile was given for one month.  No further treatment 
records indicated problems with hearing.  In September 1970, 
it was noted that audiometric examination showed hearing was 
within normal limits in all frequencies and there was no 
diagnosis of a hearing disorder of any variety given.  The RO 
indicated that the veteran had furnished no evidence of 
continuity since discharge from service.  On the basis of the 
foregoing evidence, the RO concluded that service connection 
was not warranted as the veteran's hearing loss demonstrated 
during active military service was held to have been a 
transient hearing loss which apparently resolved itself prior 
to his separation, at which time the veteran's hearing acuity 
was entirely within normal limits and no diagnosis of any 
auditory problem was given.  Thereafter, in January 1981, the 
veteran again submitted a claim for service connection for a 
bilateral hearing loss disability.  In August 1981, the RO 
confirmed the prior decision denying service connection as 
the evidence submitted by the veteran, a statement from his 
wife, presented no factual basis to show that the veteran had 
a chronic hearing condition shortly after service.  As such, 
the veteran's claim remained in disallowed status.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the rating decision continuing to 
deny service connection for hearing loss was issued in August 
1981.  The veteran was advised of the decision and of his 
appellate rights.  No further communication was received from 
the veteran until August 2000.  Thus, the August 1981 
decision became final.  38 U.S.C. § 4005(c) (1976) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in August 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1981 decision, evidence demonstrating 
the veteran's complaints of ongoing decreased hearing with 
respect to the conversational voice has been received.  

The Board concludes that the evidence received since 1981 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran currently has a bilateral 
hearing loss disability that is related to his military 
service, the lack of which was the basis for denial in the 
December 1980 and August 1981 rating decisions.  When 
considered in connection with the veteran's in-service 
complaints of hearing difficulties as well as in-service 
documentation of diminished hearing, the additionally 
received evidence is so significant that it must be 
considered in order to fairly decide the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability is 
reopened.  38 U.S.C.A. § 5108.

III.  Entitlement to Service Connection for a Bilateral 
Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

As indicated previously, the veteran contends that he was 
treated for hearing loss in service and that he currently has 
bilateral hearing loss.  As such, he claims that service 
connection for such disability is warranted.

The veteran's service medical records reflect the veteran's 
complaints of hearing difficulties.  On an audiological 
evaluation in October 1968 pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
55
65
LEFT
30
35
30
30
50

As such, in November 1968, the veteran was temporarily 
removed from the noise area for one month due to sensory 
neural hearing loss.  

On an audiological evaluation in September 1970 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
25
LEFT
15
10
5
15
15

It was noted that the veteran had spent one year and eight 
months in his current job that exposed him to a diesel 
generator.  It was also indicated that he wore ear 
protection.  It was noted that the veteran had an infection 
in his left ear when he was seventeen and tinnitus in his 
left ear caused him to be removed from the B-52 area. 

On the veteran's February 1971 separation examination, it was 
noted that clinical evaluation of the veteran's ears was 
normal.  On the audiological evaluation performed in 
connection with the veteran's separation examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
25
LEFT
15
10
5
15
15

It was noted that the veteran had transient hearing loss in 
his left ear by history.  Audiogram at the time of the 
separation examination was noted to be negative.  

Post-service medical evidence reveals complaints of decreased 
hearing acuity, with the left ear worse than the right ear.  
A July 1999 record from Dr. Dougherty reveals that the 
veteran's right tympanic membrane was pearly gray and the 
left tympanic membrane was grey, but had some sort of yellow 
scarring hyperplasia.  It was noted that the veteran could 
hear out of his left ear, but such was much decreased.  An 
October 1999 record shows a diagnosis of history of Meniere's 
disease.  

A June 2002 VA examination reveals complaints of fluctuating 
hearing loss.  The veteran reported that while in military 
service, he worked as a security guard in the Air Force 
police and was assigned to B-52s, where planes would take off 
over his head at an altitude of 50 feet or less.  He stated 
that the noise and vibrations were deafening.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
15
20
15
20
20

The pure tone thresholds averaged 10 decibels in the right 
ear and 19 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  The examiner 
diagnosed bilateral hearing within normal limits.  

A March 2004 statement from Dr. Dougherty indicates that the 
veteran had been his patient for approximately six and a half 
years.  Dr. Dougherty indicated that he diagnosed the veteran 
with Meniere's disease, as the veteran had recurrent vertigo, 
hearing loss, and tinnitus.  A July 2004 statement from Dr. 
Dougherty again indicates a diagnosis of Meniere's disease 
with continuing hearing loss. 

The Board acknowledges that service medical records show a 
measure of hearing loss during service; however, service 
medical records indicate that such hearing loss resolved.  
The separation examination revealed no diagnosis of a 
bilateral hearing loss disability and objective testing did 
not demonstrate a hearing loss disability in either ear as 
defined by 38 C.F.R. § 3.385.  

The Board next notes that Dr. Dougherty has stated that the 
veteran's has diagnosed Meniere's disease that is related to 
hearing loss experienced during service.  Dr. Dougherty did 
not, however, provide a medical opinion that a currently 
manifested bilateral hearing loss disability is related to a 
disease or injury incurred in service, or otherwise had its 
onset during service.  Rather, the evidence of a nexus 
between active duty service and a bilateral hearing loss 
disability is limited to the veteran's own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Absent competent evidence of a causal nexus 
between a current bilateral hearing loss disability and 
service, the veteran is not entitled to service connection.  

Moreover, while the Board observes Dr. Dougherty's statements 
that the veteran has hearing loss, that physician neither 
provided nor cited to audiological evaluations to support a 
hearing loss disability as defined for VA benefits purposes.  
The results of the veteran's most recent audiological 
evaluation, conducted in June 2002 by the VA examiner, failed 
to reflect a current hearing disability, as defined in 
38 C.F.R. § 3.385.  Specifically, the veteran's auditory 
threshold in all of the frequencies tested were less than 
26 decibels and his speech recognition scores were 94 
percent.  In the absence of competent medical evidence of a 
present disability, there is no basis on which to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.  
As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  38 U.S.C.A. § 5107.

IV.  Entitlement to an Effective Date Prior to August 9, 
2000, for the Award of Service Connection for Tinnitus

The Board observes that the December 1980 rating decision 
that denied entitlement to service connection for hearing 
loss also initially denied entitlement to service connection 
for tinnitus.  Thereafter, the veteran submitted statements 
from himself and his wife regarding the onset of his tinnitus 
and its relation to the veteran's military service.  Such 
statements were considered and a rating decision was issued 
in August 1981 confirming the prior denial of service 
connection for tinnitus.  The veteran's claim was denied as 
his complaints of tinnitus during military service were found 
to be transient and apparently had resolved prior to his 
separation from service.  Also, the evidence failed to show a 
nexus between any complaints of tinnitus in service and an 
October 1980 diagnosis of tinnitus.  Following notification 
of the August 1981 denial and his appellate rights, no 
further communication was received from the veteran until 
August 9, 2000, when he filed his application to reopen his 
claim of entitlement to service connection for hearing loss.  
The Board again observes that the RO construed such as an 
application to reopen both previously-denied claims of 
entitlement to service connection for hearing loss and 
tinnitus.  A June 2002 VA examiner diagnosed tinnitus and 
related it to the veteran's military service.  As such, the 
July 2002 DRO decision granted service connection for 
tinnitus and assigned an effective date of August 9, 2000, 
the date of receipt of the veteran's application to reopen 
his previously disallowed claims.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the date of receipt of a claim, or date 
entitlement arose, whichever is later.  

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  

Under 38 C.F.R. § 3.400(r), the effective date based on a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later. 

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that August 
9, 2000, is the correct date for the grant of service 
connection for tinnitus.  The veteran alleges that he is 
entitled to an earlier effective date for his award of 
service connection because he incurred tinnitus prior to that 
date.  He also contends that since he initially filed for 
service connection for tinnitus on February 23, 1979, and was 
subsequently denied service connection in the December 1980 
and August 1981 decisions, his effective date should be 
February 23, 1979.  While February 23, 1979, is the date of 
receipt of the veteran's initial claim of entitlement to 
service connection for tinnitus, he is not entitled to an 
effective date prior to August 9, 2000, for the following 
reasons.  

As discussed previously, the August 1981 rating decision 
became final as the veteran did not initiate an appeal by 
filing a notice of disagreement with the decision or perfect 
an appeal within the allowed time period.  38 U.S.C. § 
4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004)].  Thereafter, the veteran reopened his claim 
of entitlement to service connection for tinnitus with 
evidence, specifically the June 2002 VA examination, 
demonstrating that current tinnitus was related to his 
military service.  Regulations provide that the effective 
date based on new and material evidence other than service 
department records received after the final disallowance is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Also, the effective date based on 
a reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  As the veteran 
reopened his claim with new and material evidence, other than 
service department records, received after the final 
disallowance in August 1981, the correct effective date of 
his grant of service connection is August 9, 2000, the date 
of receipt of his application to reopen his claim.  See 38 
C.F.R. § 3.400(q)(1)(ii); (r).


V.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Bilateral Tinnitus, Including Entitlement to Separate 
Ratings for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

The veteran is service-connected for bilateral tinnitus and 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective August 9, 2000.  The 
10 percent rating is the maximum schedular rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In 
August 2002, the veteran applied for a higher rating, arguing 
that such disability is worse than is reflected by the 
10 percent rating.  The Board will consider whether the 
veteran is entitled to separate ratings for each ear and 
whether such tinnitus results in an unusual disability 
picture not contemplated in the rating criteria so as to 
warrant extra-schedular consideration.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head. 

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provisions to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25, 179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994). 

The Board notes that the July 2002 DRO decision on appeal and 
the January 2003 statement of the case were issued prior to 
the amendment of the regulations.  However, in the January 
2004 supplemental statement of the case, the RO provided 
notice to the veteran of the new regulation and reviewed his 
claim of entitlement to an initial rating in excess of 10 
percent under the new regulation.  As such, there is no 
prejudice in the Board's consideration of the amended 
regulation in this appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

The Board emphasizes that the cited-to amendments do not 
contain any substantive changes that affect this particular 
case, but instead act as clarification.  In effect, the 
revised regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  The intended effect of this action is 
to codify a long-standing VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head.  68 Fed. Reg. 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-03 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of external stimulus, 
appears to arise from the brain rather than the ears.

VA's General Counsel found that,

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for BA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity. 

VAOPGCPREC 2-03, p. 3.

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id. 

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). 

The Board concludes that, as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
long-standing VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria, neither the old or new version of the 
regulation is more favorable to the veteran.  Moreover, 
adjudicating this claim at the present time does not 
prejudice the veteran insofar as the RO, in its reasons and 
bases for the denial on appeal, and in the statement of the 
case and supplemental statement of the case, clearly advised 
the veteran that a 10 percent evaluation is the maximum 
schedular evaluation allowed for tinnitus.  Additionally, the 
January 2004 supplemental statement of the case specifically 
advised the veteran of the June 13, 2003, amendments and 
considered his claim under both criteria.  Therefore, no 
prejudice results in not further advising the veteran as to 
the clarifying language in the amended regulation.  See 
Bernard, supra. 

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14(2004); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Board has also considered 38 
C.F.R. § 4.25(b) (2004), but finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  As the General Counsel opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  Due to the fact that tinnitus does not 
produce separate and distinct symptoms, the assignment of 
separate ratings for the right and the left ear is not 
appropriate.  The governing rule is that only a single 10 
percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-03.  
Hence, a separate 10 percent rating for each ear is not 
warranted. 

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-03.  On this point the denial of 
the veteran's claim is based on a lack of entitlement under 
the law.  The law, in particular the regulation governing 
schedular evaluation of tinnitus, is dispositive of the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code, and that to the extent an 
evaluation for tinnitus may be combined with other pathology, 
the veteran has claims of entitlement to service connection 
for a bilateral hearing loss disability, headaches, and 
Meniere's disease pending before VA.  The Board finds no 
basis upon which to assign a higher disability evaluation 
despite consideration of the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2004), whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board also notes that the RO provided notice to the 
veteran of the regulation governing extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) and found that 
there was no evidence that the veteran's tinnitus involved 
any exceptional or unusual factors.  Extra-schedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in which 
there is an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards. 

Although the Board has no authority to grant an extra-
schedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

In this case the veteran makes no argument and there is no 
competent evidence suggesting that tinnitus requires frequent 
hospitalizations or treatment, that such interferes with 
employment, or that such manifests in an exceptional way so 
as to represent an unusual disability picture not adequately 
contemplated by the Rating Schedule.  Thus, the Board finds 
that extra-schedular referral is not warranted in this case. 




ORDER

The application to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability is 
granted.

Service connection for a bilateral hearing loss disability is 
denied.

An effective date prior to August 9, 2000, for the award of 
service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied. 


REMAND

The veteran claims entitlement to service connection for 
chronic headaches and Meniere's disease.  He contends that he 
sought treatment for headaches while in military service and 
that he currently has migraine headaches.  Also, the veteran 
alleges that he was treated for headaches, hearing loss, and 
tinnitus while in service and his current tinnitus, hearing 
loss, headaches, dizziness, and vertigo are symptoms of 
Meniere's disease.  As such, he claims that service 
connection is warranted for these disabilities. 

Regarding the veteran's claim of entitlement to service 
connection for Meniere's disease, the Board initially notes 
that the veteran raised such a claim in his February 2002 
notice of disagreement.  Thereafter, his claim was denied in 
a July 2002 DRO decision.  Neither prior nor subsequent to 
such decision was the veteran notified, as set forth by 
Quartuccio and Pelegrini II, supra, of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. 3.159(b).  As such, remand is 
warranted to properly inform the veteran of VA's duties to 
notify and assist as set forth by the VCAA and its 
implementing regulations.  

Additionally, pertinent to Meniere's disease, the Board 
observes that the veteran was provided a VA examination in 
June 2002.  The examiner diagnosed probable Meniere's disease 
only by history with no diagnostic evidence on the June 2002 
examination.  Medical reports received following the VA 
examination reveal a diagnosis of Meniere's disease with 
symptoms of recurrent vertigo, hearing loss, and tinnitus.  
Furthermore, since the veteran's service medical records were 
negative for Meniere's disease, the VA examiner opined that 
it would not appear that the veteran had Meniere's disease 
while in service.  Again, subsequent statements from the 
veteran's private physician indicate a nexus between the 
veteran's Meniere's disease and documented in-service hearing 
loss and tinnitus.  Also, since the June 2002 examination, 
service connection has been granted for tinnitus and as such, 
service connection for Meniere's disease as secondary to 
service-connected tinnitus must be considered.  Therefore, 
remand for a clarifying VA examination diagnosis and opinion 
is necessary.

Regarding the veteran's claim of entitlement to service 
connection for chronic headaches, the Board notes that the 
veteran's service medical records reveal complaints and 
treatment for such headaches.  The service medical records 
also indicate that, at his entrance examination, the veteran 
gave a history of frequent or severe headaches, however, upon 
clinical evaluation, the veteran's systems were noted to be 
normal.  The examining physician made no notation regarding 
headaches.  The veteran has stated the he currently has 
migraine headaches which are different in nature from the 
type of headaches he had while in service.  As such, a VA 
examination is necessary to ascertain whether the veteran 
currently has chronic headaches and the etiology of such, to 
include whether such headaches were incurred in or aggravated 
by his military service. 



Accordingly, these issues are REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed for the 
veteran's claim of entitlement to service 
connection for Meniere's disease, 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his service connection 
claim, and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  The veteran should 
be requested to submit all evidence in 
his possession pertinent to the appeal.

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for headaches and/or 
Meniere's disease.  The RO should take 
the appropriate steps to obtain all 
identified records not already associated 
with the claims file.  A response, 
negative or positive, should be 
associated with the claims file.

3.  Following the completion of the above 
development, and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination to determine 
the etiology of claimed chronic headaches 
and Meniere's disease.  The claims file 
should be made available to the examiner 
for review and the examiner should 
confirm in his written report that the 
file was available and reviewed.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be completed.  

The examiner should identify the correct 
diagnosis for any disability manifested 
by chronic headaches and confirm or 
refute whether the veteran meets the 
diagnostic criteria for Meniere's 
disease.  

The examiner should then state whether it 
is "likely" or "unlikely" that the 
veteran's claimed chronic headaches were 
(a) incurred during his military service; 
(b) caused by service-connected tinnitus; 
or (c) worsened in severity due to the 
veteran's service-connected tinnitus.  If 
the examiner determines that a chronic 
headache disability existed prior to 
service he or she should so state and 
then provide an opinion as to whether 
such worsened in severity beyond the 
natural progression of the disease during 
active service.

The examiner should also state whether it 
is "likely" or "unlikely" that the 
veteran's claimed Meniere's disease was 
(a) incurred during his military service; 
(b) caused by the veteran's service-
connected tinnitus; or (c) worsened in 
severity due to the veteran's service-
connected tinnitus.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, he or she 
should so state. 

4.  After completing the above, the 
veteran's service connection claims 
should be readjudicated based on the 
entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



